Citation Nr: 0530081	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-38 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma while serving 
as a construction foreman in the Army. 

2.  A VA examiner in October 2003 determined that the 
veteran's hearing loss disability and tinnitus were related 
to acoustic trauma in service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was incurred in service.  38 U.S.C.A §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he suffers from bilateral hearing 
loss and tinnitus as a result of acoustic trauma while 
working as a construction foreman during World War II.  For 
the reasons set forth below, the Board finds that the 
evidence supports the veteran's claims. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005); 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 
3.385.

In this case, the veteran claims that he was exposed to in-
service acoustic trauma while serving with an engineer unit 
in Germany.  He maintains that he was exposed to acoustic 
trauma for nearby gunfire, working near heavy equipment, and 
being involved in destroying bridges.

The veteran's DD Form 214 lists his military occupational 
specialty (MOS) as a Commissary Steward (819).  In a December 
2004 letter, however, the Department of the Army determined 
that the veteran was really awarded MOS 059 (Construction 
Foreman) and that he was never formally awarded MOS 819 
(Commissary Steward).  It was noted that the veteran's 
records showed that he was a member of the Combat Engineers 
branch of service and that he served in the European Theater 
of Operations (ETO) from December 14, 1945, to March 27, 
1946.  It was reported further, that during his tour of duty 
in the ETO, he was assigned to the 1015th Engineer Treadway 
Bridge Company.  Therefore, in light of this correction to 
the veteran's service records regarding his MOS, the Board 
finds that the veteran was exposed to acoustic trauma while 
on active duty. 

The veteran's service medical records do not include an 
audiological evaluation.  However, a separation examination 
report dated in December 1946 notes that whispered voice 
testing was 15/15 bilaterally.  Thus, no hearing loss 
disability was present in service.  

However, a VA audiologist in October 2002 attributed the 
veteran's bilateral hearing loss disability and tinnitus to 
noise exposure in service.  At that time, the examiner 
recorded the veteran's history of noise exposure in service 
from gunfire, heavy equipment, and trucks while serving in a 
bridge company.  Audiometric testing in the right ear 
revealed a 50-decibel loss at the 500 Hz level, a 55-decibel 
loss at the 1000 Hz level, a 70-decibel loss at the 2000 Hz 
level, a 75-decibel loss at the 3000 Hz level, and a 90-
decibel loss at the 4000 Hz level, for an average of 73.  
Testing in the left ear revealed a 60-decibel loss at the 500 
and 1000 Hz levels, a 65-decibel loss at the 2000 and 3000 Hz 
levels, and an 80-decibel loss at the 4000 Hz level, for an 
average of 68.  The veteran also reported tinnitus.  The 
examiner opined that "It is more likely than not that the 
veteran's hearing loss and tinnitus are a result of acoustic 
trauma from gunfire and heavy equipment/trucks in the 
service."

The Board thus finds that the evidence supports the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The evidence suggests that the 
veteran was exposed to acoustic trauma in service while 
working as a construction foreman, and that he currently has 
a hearing loss disability for VA purposes.  A VA examiner 
also found that both hearing loss and tinnitus are related to 
acoustic trauma in service.  Thus, service connection for 
bilateral hearing loss and tinnitus are hereby granted.

As a final matter, the Board finds a discussion of whether 
there has been compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 to be unnecessary in light of 
the complete grant of benefits sought on appeal.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


